Case 1:19-cv-03570-TSC Document 1-37 Filed 11/26/19 Page 1 of 3




                   Exhibit 34
  Case 1:19-cv-03570-TSC Document 1-37 Filed 11/26/19 Page 2 of 3
Case 2:19-cv-00414-JPH-DLP Document 23-19 Filed 09/12/19 Page 19 of 20 PageID #:
                                    4346




                                   000906

                                                                                   Ex_34-001526
   Case 1:19-cv-03570-TSC Document 1-37 Filed 11/26/19 Page 3 of 3

Case 2:19-cv-00414-JPH-DLP Document 23-19 Filed 09/12/19 Page 20 of 20 PageID #:
                                    4347




                                   000907
                                                               Ex_34-001527
